 1
                                                   Judge:        Christopher M. Alston
 2                                                 Chapter:      Chapter 7
                                                   Hearing Date: April 30, 2021
 3                                                 Hearing Time: 9:30 a.m.
                                                   Hearing Site: TELEPHONIC – CALL IN
 4                                                                INFORMATION IS AT THE
                                                                  END OF THIS DOCUMENT
 5
                                                   Response Date: April 23, 2021
 6

 7                        UNITED STATES BANKRUPTCY COURT FOR THE
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8

 9
      In Re:                                                Bankruptcy No. 18-14820- CMA
10
      SAMIA EL-MOSLIMANY,                                   DECLARATION OF DENICE MOEWES IN
11                                                          SUPPORT OF TRUSTEE’S MOTION
                              Debtor.
12

13

14             DENICE MOEWES declares under penalty of perjury of the laws of the State of

15   Washington as set forth below.

16             1.   I am over the age of 21 and am competent to make this declaration and do so
17   based upon personal knowledge.
18             2.    I am an attorney at the law firm of Wood & Jones P.S. and we represent
19
     Ronald G. Brown, the Chapter 7 Trustee in this case.
20
               3.    The § 341 meeting of Ann Paxton El-Moslimany was held on February 11,
21
     2021. Samia El-Moslimany testified on behalf of Ann El-Moslimany and she stated that a
22
     mortgage payment had not been made on their residence for over two years.
23
               4.    Attached hereto as Exhibit 1 is a true and correct copy of a payoff we
24
     obtained from Washington Federal Bank.
25
               5.   Attached hereto as Exhibit 2 is a true and correct copy of a Promissory Note
26

27
     between Samia El-Moslimany and Aziza Al-Yousef on dated September 1, 2016 in the

28   amount of 1,300,000 Riyals ($346,580.00 USD).
     DECLARATION OF DENICE MOEWES                                               Wood & Jones, P.S.
29
                                                                                   303 N. 67th Street
                                                                                 Seattle, WA 98103
30                                                                                     206-623-4382
     Page 1
31

32Case   18-14820-CMA       Doc 149     Filed 04/09/21      Ent. 04/09/21 14:41:17       Pg. 1 of 26
 1            6.    Attached hereto as Exhibit 3 is a true and correct copy of a Promissory Note
 2
     between Samia El-Moslimany and Aziza Al-Yousef dated May 28, 2017 in the amount of
 3
     $100,000 that was given to me by the Debtor to support her claim she owed money to Aziza
 4
     Al-Yousef. The document is not signed by Aziza Yousef.
 5
              7.    Attached hereto as Exhibit 4 is a true and correct copy of the Hayat Sindi
 6
     Judgment against Samia El-Moslimany in the amount of $1,548,500 that was recorded
 7
     against the Debtor’s Residence.
 8
              8.     Attached hereto as Exhibit 5 is a true and correct copy of the agreement
 9

10
     between Sindi and the bankruptcy estate.

11
              Dated this 9th day of April, 2020 at Seattle, Washington.
12

13
                                                     WOOD & JONES, P.S.
14

15                                                   /s/ Denice E. Moewes
                                                     Denice E. Moewes, WSB 19464
16                                                   Attorney for Trustee, Ronald G. Brown
17
     Dial In Instructions:
18            Dial: 1-888-363-4749
              Enter Access Code: 8955076 then press #
19            Enter Security Code: 3564 then press #
              Speak when prompted
20   Guidelines:
              1. Use a land line phone and not a cell phone, if possible. Do not use a speaker
21
                  phone.
22            2. Make the call from a quiet area where background noise is minimal.
              3. Wait until the Judge calls your case before speaking.
23            4. Do not put the phone on hold at any time after the call is connected.
              5. In the event you are unable to connect to the conference call after following the
24                above procedures, please contact chambers at (206) 370-5330.
25

26

27

28

     DECLARATION OF DENICE MOEWES                                                  Wood & Jones, P.S.
29
                                                                                      303 N. 67th Street
                                                                                    Seattle, WA 98103
30                                                                                        206-623-4382
     Page 2
31

32Case   18-14820-CMA         Doc 149     Filed 04/09/21      Ent. 04/09/21 14:41:17        Pg. 2 of 26
               Exhibit 1




Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 3 of 26
                                                    Weinstein & Riley, P.S.
                                        Foreclosure and Default Services – Pacific Region
                                  2001 Western Ave Suite 400 ■ Seattle, WA 98121 ■ Tel: 1-800-349-3739 ■ Fax: 206-269-3493



                                                                   February 17, 2021


Denice E Moewes                                                    Tess Kent
Wood & Jones, PS                                                   Wood & Jones, PS
dmoewes@aol.com                                                    tessmkent@aol.com



RE: Samia El-Moslimany, Case #18-14820-CMA
Property located at 2655 SW 151st PL, Burien, WA 98166

         WEINSTEIN AND RILEY, P.S. MAY BE CONSIDERED A DEBT COLLECTOR ATTEMPTING
         TO COLLECT A DEBT AND ANY INFORMATION OBTAINED WILL BE USED FOR THAT
         PURPOSE. IT IS OUR UNDERSTANDING THAT YOU ARE NOT CURRENTLY IN
         BANKRUPTCY OR THE DEBT HAS NOT BEEN DISCHARGED. IF SO, THIS LETTER IS
         INTENDED FOR INFORMATIONAL PURPOSES ONLY.

                                                                PAYOFF STATEMENT
                         Principal:                                                                              $349,232.64
                         Interest:                                                                                $38,242.29
                         Escrow Balance:                                                                          $18,873.97
                         Reconveyance Charge:                                                                       $145.00
                         AP Legal Charge:                                                                            $931.00
                         TOTAL PAYOFF                                                                            $407,424.90

                   The above total must be paid to Weinstein & Riley, P.S. by wire transfer or cashier’s check payable to Washington
         Federal Bank. Personal checks, cash, money orders, escrow and attorney trust account checks are not acceptable.
         Partial payments will not be accepted. At the time of payoff, you must also provide us with a forwarding address for the
         borrower. If an additional sheet is attached, this payoff is subject to the terms and conditions contained in that attachment.

                    These figures are subject to final verification upon receipt of funds by the note holder. The note holder reserves the
         right to adjust these figures and refuse any funds which are insufficient to pay off the loan in full for any reason including, but
         not limited to, error in calculation of payoff amount, previously dishonored check or money order, or additional disbursement
         made by the note holder between the date of this payoff statement and the receipt of the funds. This reinstatement or payoff
         amount is for loan/account number XXXXXX6864 only. Any other loans or accounts with this lender must be requested
         separately. The above figures apply only through March 1, 2021. Do not disburse funds after said date without our prior
         approval. If a payoff statement is attached, this payoff is subject to the terms and conditions of that attachment. To request
         updated figures, please fax requests to (206) 269-3493. You may also call (800) 349-3739. Additional fees may be charged
         for updated quotes. Allow at least one week for response.

         Weinstein & Riley, P.S.
         Accounting Department




        Case 18-14820-CMA                   Doc 149           Filed 04/09/21              Ent. 04/09/21 14:41:17               Pg. 4 of 26
               Exhibit 2




Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 5 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 6 of 26
                     In the Name of Allah, the Most Merciful, Most Gracious

Kingdom of Saudi Arabia
Ministry of Justice                       [Emblem of Ministry of Justice]
       [277]
Second Notary Public in Riyadh                                      Acknowledgment No.: 371636750
                                                                    Date: 29 Dhu al-Qadah 1437 AH

                                        Acknowledgment of Debt

Praise be to Allah alone and peace and blessings be upon the Last prophet. And thereafter:
In my presence, I, Attaib ibn Abdallah Al-Suhaibani, Head of Second Notary Public in Riyadh
Appeared before me, in full legal capacity, the following:
1- First party (Creditor), Aziza bint Mohammed bin Abdel Aziz Yousef, a Saudi national, Civil
Status Register No. 1046253027
2- Second party (Debtor) Samia Mohammed Ahmed El-Moslimany, a Saudi national, Civil
Status Register No. 1136574074
After being legally identified by:
1- Abdel Aziz Hamad Abdallah Al Salih, a Saudi national, Civil Status Register No.
1059383164.
The debt was acknowledged as follows:
Debt type: Financial, in the sum of 1,300,000 (one million three hundred thousand) riyals and
shall be paid in instalments starting from 20 Jumada al-Akhirah 1434 AH.
Interest-free Loan to assist her in running her business, paying lawyers’ fees due to cases filed
against her, and to help her in the livelihood after her separation from her husband.
Due date: no specific time. It may be paid whenever available.
Payment options: Installments or in full.
The Debtor acknowledged the receipt of aforementioned debt and committed to pay on the debt’s
due date.
In witness thereof, the document was certified and signed on 29 Dhu al-Qadah 1437 AH. Peace
be upon our Prophet Muhammad and on all his family and his Companions.


Head of Notary Public                                      Official Stamp

Attaib ibn Abdallah Al-Suhaibani
Aziza Mohammed Yousef [signature]
Abdel Aziz Hamad Al Salih [signature] 29 Dhu al-Qadah 1437 AH
Samia Mohammed El-Moslimany [signature]
2086

Note: Any scratch or change to this Acknowledgment renders it void. The Acknowledgment is effective unless
otherwise

Government Press Department: [illegible]           This form is designed for computer use [illegible]
      Form No: [illegible]




Case 18-14820-CMA             Doc 149      Filed 04/09/21        Ent. 04/09/21 14:41:17          Pg. 7 of 26
               Exhibit 3




Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 8 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 9 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 10 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 11 of 26
               Exhibit 4




Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 12 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 13 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 14 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 15 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 16 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 17 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 18 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 19 of 26
Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 20 of 26
               Exhibit 5




Case 18-14820-CMA   Doc 149   Filed 04/09/21   Ent. 04/09/21 14:41:17   Pg. 21 of 26
                      AGREEMENT TO MARKET REAL PROPERTY




       THIS AGREEMENT (“Agreement”) is made effective the 30th day of April, 2021, by and

between Ronald G. Brown (“Trustee Brown”), in his capacity as Chapter 7 bankruptcy trustee for

Samia El-Moslimany, Case No. 18-14820, filed in the Western District of Washington at Seattle;

Nancy L. James (“Trustee James”), in her capacity as Chapter 7 bankruptcy trustee for Ann Paxton

El-Moslimany, Case No. 20-13149, filed in the Western District of Washington at Seattle; and

creditor Hayat Sindi (“Creditor Sindi”). Creditor Sindi and the Trustees are sometimes referred to

herein as “Party” or “Parties.”

                                             RECITALS

       A.      Samia El-Moslimany filed a Chapter bankruptcy petition on December 20, 2018, and

Trustee Brown was appointed the Chapter 7 trustee.

       B.      Included in the property of the Samia El-Moslimany bankruptcy estate is a 50 percent

interest in the real property located at 2655 S.W. 151st Place, Burien, Washington 98166 (“the

Property”).

       C.      Ann Paxton El-Moslimany filed a Chapter 7 bankruptcy petition on December 29,

2020, and Trustee James was appointed the Chapter 7 trustee.

       D.      Included in the property of the Ann Paxton El-Moslimany bankruptcy estate is the

other 50 percent interest in the Property.


210405aAgr     Page 1




Case 18-14820-CMA         Doc 149      Filed 04/09/21    Ent. 04/09/21 14:41:17      Pg. 22 of 26
       E.      The interests of both bankruptcy estates are encumbered by a deed of trust in favor

of Washington Federal Savings with an approximate balance of $410,000.

       F.      Next in time is a deed of trust in the face amount of $346,666 in favor of Aziza M.

Yousef (“Yousef”) encumbering the interests of both estates.

       G.      Trustee Brown has filed Adversary No. 19-01116 against Yousef to set aside the deed

of trust as, among other theories, a fraudulent conveyance. The lawsuit seeks to preserve the

avoided Yousef deed of trust for the benefit of Trustee Brown’s estate.

       H.      Trustee James has the same cause of action.

       I.      Creditor Sindi has a subordinate judgment lien which encumbers the interest of both

bankruptcy estates. Creditor Sindi has a judgment lien in the amount of approximately $1,550,298

against the Brown Trustee’s interest in the Property. Creditor Sindi has a judgment lien in the

amount of approximately $354,000 against the James Trustee’s interest in the Property. Creditor

Sindi is the largest unsecured creditor of the estates.

                                          AGREEMENT

       NOW, THEREFORE, in consideration of the mutual covenants set forth in this Agreement,

and for other good and valuable consideration, the receipt and adequacy of which is hereby

acknowledged, the Parties covenant and agree as follows:

       1.      The foregoing recitals are true and correct and are incorporated herein by this

reference.

       2.      This Agreement is subject to approval by the Bankruptcy Court in Case No. 18-14820

and Case No. 20-13149.




210405aAgr     Page 2




Case 18-14820-CMA          Doc 149     Filed 04/09/21     Ent. 04/09/21 14:41:17    Pg. 23 of 26
         3.     The Trustees shall employ a real estate agent to market the Property. The sale of the

Property will be subject to approval by the Bankruptcy Court in both cases.

         4.     It is anticipated that the sale proceeds shall be distributed as follows: First, those

expenses normally incurred by a party selling real property including, but not limited to, realtor

commissions, escrow fees, outstanding property taxes and any charges typically paid by the seller

of real property in the Western District of Washington.

         5.     The next funds will be paid to Washington Federal Savings on its secured deed of

trust.

         6.     The next funds, an amount sufficient to satisfy the Yousef obligation, will be retained

by the Trustees pending the outcome of the adversary proceeding against Yousef.

         7.     Next, the statutory homestead of $125,000 will be paid each to Samia El-Moslimany

and Ann Paxton Moslimany upon further order of the court.

         8.     The next creditor scheduled to receive funds will be Creditor Sindi on her two

judgment liens. The remaining funds are expected to be less than the amount needed to satisfy

Creditor Sindi’s judgment.

         9.     The Parties have agreed that, upon the successful closing of the sale of the Property,

the estates will receive 50 percent of the remaining sale proceeds after the deductions described in

paragraphs 4 though 7 above. The distribution of those proceeds between the two estates will be

subject to further order of the Court. The remaining sale proceeds will be paid to Creditor Sindi in

partial satisfaction of her claims.




210405aAgr      Page 3




Case 18-14820-CMA          Doc 149      Filed 04/09/21     Ent. 04/09/21 14:41:17        Pg. 24 of 26
       10.     Each Party executing this Agreement represents that it is authorized to do so. Each

person executing this Agreement on behalf of an entity represents that he or she is authorized to

execute this Agreement on behalf of said entity.

       11.     The Parties have read this Agreement, have had the benefit of counsel and freely and

voluntarily enter into this Agreement.

       12.     This Agreement may be executed in several counterparts and, once executed, shall

constitute one agreement binding all Parties, notwithstanding that all Parties to this Agreement are

not signatory to the original and same counterpart.

       13.     This Agreement shall be construed and enforced in accordance with the laws of the

State of Washington. Jurisdiction and exclusive venue shall be in the United States Bankruptcy

Court for the Western District of Washington.

       14.     Each Party to this Agreement hereby agrees to take any and all action necessary

where appropriate to execute and discharge its responsibilities and obligations created pursuant to

the provisions of this Agreement and to further effectuate and carry out the intents and purposes of

this Agreement and the transaction contemplated hereby.

////

////

////

////

////

////




210405aAgr     Page 4




Case 18-14820-CMA         Doc 149        Filed 04/09/21   Ent. 04/09/21 14:41:17      Pg. 25 of 26
       IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the date

first above written.

       DATED this                      day of April, 2021.




                                             Ronald G. Brown, Bankruptcy Trustee for
                                             Samia El-Moslimany, Case No. 18-14820

       DATED this                      day of April, 2021.




                                             Nancy L. James, Bankruptcy Trustee for
                                             Ann Paxton El-Moslimany, Case No. 20-13149

       DATED this       8 April 2021   day of April, 2021.




                                             Hayat Sindi, Creditor




210405aAgr     Page 5




Case 18-14820-CMA         Doc 149      Filed 04/09/21    Ent. 04/09/21 14:41:17   Pg. 26 of 26
